Citation Nr: 1438314	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  13-33 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment on April 17, 2013 at Crouse Hospital (CH).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1980 to January 1984.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York, by which reimbursement of unauthorized medical expenses for medical treatment provided to the Veteran by CH on April 17, 2013 was denied.

In July 2014, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  On April 17, 2013, the Veteran received medical treatment from the CH (a public hospital) emergency department pursuant to complaints of back pain.  

2.  The emergency medical treatment the Veteran received at CH, a non-VA hospital, was not previously authorized by VA.

3.  At the time of the private medical treatment at CH, the Veteran was not service connected for any disability; emergency medical services (treatment) rendered at CH on April 17, 2013 was for a nonservice-connected disorder.

4.  VA medical treatment facilities were reasonably available to the Veteran on April 17, 2013.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred on April 17, 2013 at CH have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.52(a), 17.120, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728 (West 2002 & Supp. 2013).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. 
§ 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  The May 2013 decision notified the Veteran of the reasons and bases for denial and provided him notice of procedural and appellate rights.  As such, the duty to notify and assist has been met.

Also in this regard, when conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  

During the July 2014 Travel Board hearing, the undersigned Veterans Law Judge specifically noted the issue on appeal, then asked specific questions directed at identifying whether the Veteran met the criteria for payment or reimbursement under the applicable statutes and regulations.  The Veteran's Law Judge asked the Veteran about his contention regarding diagnosis and treatment at VA, including types of medication, specific questions to establish the chronology of symptoms and any relationship between VA treatment and subsequent private treatment at CH, questions to elicit the nature of emergent circumstances, whether the Veteran was covered by insurance, and as to the reasons for selecting CH to perform surgery rather than VA.  Additionally, the Veteran volunteered his treatment history and symptoms during the period for which payment or reimbursement is claimed; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant at 496-97.

Payment or Reimbursement of the Unauthorized Medical Expenses

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54 (2013); see also Malone v. Gober, 
10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 
38 U.S.C.A. § 1703(a), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone, 10 Vet. App. at 541; see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred on April 17, 2013.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care at CH.  Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

In this case, at the time of the private medical treatment at CH on April 17, 2013, the Veteran was not service connected for any disability.  As such, emergency medical services (treatment) rendered at CH on April 17, 2013 were for a nonservice-connected disorder and the applicable law in this case is 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110), in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  (Note: In 2012, these criteria were amended.  The following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized)). 

In the June 2013 notice of disagreement and during the July 2014 Videoconference Board hearing, the Veteran testified that he sought treatment for his back pain at a VAMC emergency room on April 14 and 15, 2013.  There, the Veteran explained that the VAMC emergency room refused to perform an MRI or X-ray on the Veteran; instead, he was diagnosed with sciatica and was given painkillers for the back pain.  The Veteran expressed his dissatisfaction with the VA emergency treatment on April 14 and 15, 2013, and indicated that he no longer trusted the treatment from VAMC.  See Hearing Transcript at 11.

The Veteran has also provided inconsistent statements regarding the medical treatment received on April 17, 2013.  In the June 2013 notice of disagreement, the Veteran stated that, on April 15, 2013, he was not satisfied with the treatment he received at the VAMC and left the emergency room in frustration.  He then indicated that on April 17, 2013, he went to the CH emergency department for treatment of the back pain.  In contrast, during the July 2014 Videoconference Board hearing, the Veteran testified that he sought treatment for a second time from the VAMC on April 17, 2013.  After being told by the VAMC that he would not be given an MRI, the Veteran testified that his friend carried him to CH, which was located across the street from the VAMC.  Regardless of whether the Veteran received medical treatment from the VAMC on April 17, 2013, the Board finds that VA facilities were reasonably available at the time of the April 17, 2013 emergency treatment at CH.

Here, even if the Board were to assume, arguendo, that the Veteran's back condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and that the Veteran was dissatisfied with the medical care received from the VAMC, a VA facility was feasibly available on April 17, 2013, and an attempt to use it beforehand would have been considered reasonable by a prudent layperson.  The nearest VA facility from the Veteran's residence is approximately 12 miles away.  By the Veteran's own admission, he had visited this VAMC on two occasions, just days prior to seeking additional medical treatment from CH.  In addition, CH is merely 0.2 miles from the VAMC.  Accordingly, the Board cannot find that VA facilities were unavailable to the Veteran on April 17, 2013.  As VA facilities were reasonably available, payment or reimbursement is precluded under both 38 U.S.C.A. § 1725 and 1728.

In short, based on the evidence and analysis above, payment of or reimbursement for emergency medical treatment is prohibited under 38 U.S.C.A. § 1725.  Because a VA facility was feasibly available on April 17, 2013, the Board finds that a preponderance of the evidence is against the Veteran's appeal for payment or 

reimbursement of unauthorized medical expenses at CH, and the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment on April 17, 2013 at CH is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


